DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 7-10 have been renumbered as claims 9-12, respectively. It is noted that on page 3 of the claims (the page is numbered as 16, by Applicant) there are two claims numbered as “7” and two claims numbered as “8”. It is the second set of claims 7 and 8, and then claims 9 and 10, that are being renumbered, as noted above. Further, the dependency of new claim 10 (i.e., the original second claim “8”) would then depend from --claim 9--.
Claims 1 and 3 are objected to because of the following informalities:  
In line 7 of claim 1, it is suggested that “vertical” be deleted, in view of claim 2.
In line 4 of claim 1, it appears that “left” should be changed to --rear--, in view of line 3.
In line 7 of claim 1, it appears that “left” should be changed to --right--, in view of the second word in that line.
In line 8 of claim 1, it appears that “left” should be changed to --rear--, in view of line 7.
1, it is suggested that the comma (i.e., “,”) after “upper” be deleted.
In line 24 of claim 1, it is suggested that “a front shelf support” be changed to --a respective one of said plurality of front shelf supports--. This objection is also applicable to --at least one front shelf support” in line 27.
In line 29 of claim 1, it is suggested that “a rear shelf support” be changed to --a respective one of said plurality of rear shelf supports--. This objection is also applicable to --at least one front shelf support” in line 32.
In claim 3, --portion-- should be inserted after “frame”, in view of claim 1, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the unitary frame portion” in claim 4 lacks proper antecedent basis. It is noted no structure of the shelving unit or frame portion has been properly set forth as being “unitary”. Further, the limitation “multiple joined hollow tubular pieces” blurs the metes and bounds of the claim since it is unclear how this limitation relates to the elements, such as right and left supports, cross supports, etc., set forth in claim 1.
1) as being oriented at an angle, or defining an angle, etc. 
Further, with respect to claim 7, it is unclear from the limitation “said at least one shelving component” what element is being referenced therein, since claim 1 sets forth “front” and “back” shelving components. This rejection is also applicable to claim 8 (see line 1). Similarly, with respect to claim 8, the limitation “said at least one generally horizontal shelf support” renders the claim indefinite, since claim 1 also sets forth “front” and “rear” shelf supports.
Similarly to claim 7 and 8, in (renumbered) claims 9 and 10, the limitation “the shelf support” (in lines 1 and 2 of claim 9 and line 2 of claim 10) renders the claim indefinite, since claim 1 sets forth “front” and “rear” shelf supports. Further, the limitation “the shelf” (in claim 9) lacks proper antecedent basis in the claim.

Allowable Subject Matter
Claims 1-3, 5, 6, 11, and 12 are allowed, and claim 4 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to show or suggest or provide rationale for the claimed combination of claim 1 and specifically claiming the liner portion with a backer component, and the front and back shelving components having means receiving front and rear shelf supports (see lines 27 and 32), respectively.
The following prior art is noted: (a) U.S. Patent Nos. 5,622,415, 5,718,490, 9,211,002, and 10,750,858 disclose left and right supports, and supper and lower cross supports, but fail to disclose 
While the prior art noted in (a)-(c), disclose shelving units similar to the shelving unit claimed in claim 1, there would be no motivation to combine any of these references to arrive at the claimed combination, since such would still be lacking the specifics of the backer component and the way in which the liner portion is attached to the frame portion, as mentioned above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

June 8, 2021